DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant application is in response to communication filed on 04/07/2021.
Claims 21-40 is pending of which claims 21, 28, and 35 are independent of equivalent scope.
The IDS(s) submitted on 06/28/2021 and 07/12/2022 has been considered.
The instant application is a continuation of 13/360625 (US PAT 9203559) , 14/928127 (US PAT 9992794), 15/970576 (US PAT 10536964), and 16/597767  (US PAT 10980054).

		                    Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-20 of U.S. Patent No. 10980054.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant applications pending claims disclose all the limitations of the patented claims 1-20 and the pending independent claims recite all the limitations of the patented independent claims except the limitation reciting “…transmitting, using the supplemental TDD configuration, an uplink data transmission on the secondary component carrier…” and the pending claims therefore are broader and are an obvious variation of the patented claims as both sets of clams deal with primary and secondary component and corresponding Primary TDD and Secondary TDD for HARQ transmission and reception.
	To establish the double patenting rejection as an example pending claim 1 of the instant application is rejected as being anticipated by patented claims 1, 3, and 4 as shown in the table below to establish the double patenting rejection of pending claims 21-40.


Pending claim 21
Patented claim 1 of US PAT 10980054
21. A method of wireless communications between a wireless communications network and wireless user equipment, comprising:
transmitting, using a primary time division duplex (TDD) configuration, data on a primary component carrier in a first frequency band;
1. A method of wireless communications between a wireless communications network and wireless user equipment, comprising:
 transmitting, using a primary time division duplex (TDD) configuration, data on a primary component carrier in a first frequency band;
transmitting, using a secondary TDD configuration, data on a secondary component carrier, in a secondary frequency band different from the first frequency band; and 
transmitting, using a secondary TDD configuration, data on a secondary component carrier, in a secondary frequency band different from the first frequency band; 
receiving, using a supplemental TDD configuration, a Hybrid Automatic Repeat Request (HARQ) ACK/NACK for the data transmitted on the second component carrier,
receiving, using a supplemental TDD configuration, a Hybrid Automatic Repeat Request (HARD) ACK/NACK for the data transmitted on the second component carrier,
wherein the supplemental TDD configuration is determined by combining a plurality of uplink subframes to form a set of uplink subframes, the set of uplink subframes including uplink subframes in the primary TDD configuration and uplink subframes in the secondary TDD configuration; and
wherein the supplemental TDD configuration is determined by combining a plurality of uplink subframes to form a set of uplink subframes, the set of uplink subframes including uplink subframes in the primary TDD configuration and uplink subframes in the secondary TDD configuration;

transmitting, using the supplemental TDD configuration, an uplink data transmission on the secondary component carrier data transmissions on the secondary component carrier. 





Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-20 of U.S. Patent No. 10536964. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant applications pending claims disclose all the limitations of the patented claims 1-20 except the limitation reciting “…wherein the secondary TDD configuration defines a second subframe, relative to the first subframe, for receiving a Hybrid Automatic Repeat Request (HARQ) acknowledgement/negative acknowledgement (ACK/NACK) for the data transmitted on the secondary component carrier; and receiving, on the primary component carrier and using a supplemental TDD configuration, the HARQ ACK/NACK…” and the pending claims therefore are broader and are an obvious variation of the patented claims as both sets of clams deal with primary and secondary component and corresponding Primary TDD and Secondary TDD for HARQ transmission and reception.
	To establish the double patenting rejection as an example pending claim 21 of the instant application is rejected as being anticipated by patented claims 1, and 3 as shown in the table below to establish the double patenting rejection of pending claims 21-40.

Pending claim  21
Patented claims 1 and 3 of US PAT 10536964
21. A method of wireless communications between a wireless communications network and wireless user equipment, comprising:
transmitting, using a primary time division duplex (TDD) configuration, data on a primary component carrier in a first frequency band;
1. A method of wireless communications between a wireless communications network and wireless user equipment, comprising: transmitting, using a primary time division duplex (TDD) configuration, data on a primary component carrier in a first frequency band;
transmitting, using a secondary TDD configuration, data on a secondary component carrier, in a secondary frequency band different from the first frequency band; and 
transmitting, using a secondary TDD configuration, data on a secondary component carrier, in a first subframe, in a secondary frequency band different from the first frequency band, wherein the secondary TDD configuration defines a second subframe, relative to the first subframe, for receiving a Hybrid Automatic Repeat Request (HARQ) acknowledgement/negative acknowledgement (ACK/NACK) for the data transmitted on the secondary component carrier; an
receiving, using a supplemental TDD configuration, a Hybrid Automatic Repeat Request (HARQ) ACK/NACK for the data transmitted on the second component carrier,
and receiving, on the primary component carrier and using a supplemental TDD configuration, the HARQ ACK/NACK for the data transmitted on the second component carrier, wherein the HARQ ACK/NACK is received in a subframe different from the second subframe and
wherein the supplemental TDD configuration is determined by combining a plurality of uplink subframes to form a set of uplink subframes, the set of uplink subframes including uplink subframes in the primary TDD configuration and uplink subframes in the secondary TDD configuration.
and the supplemental TDD configuration comprises a supplemental downlink TDD configuration, the supplemental downlink TDD configuration specifying a set of downlink subframes including downlink subframes specified in the primary TDD configuration and the secondary TDD configuration.

3. The method of claim 1, wherein the supplemental TDD configuration specifies a set of uplink subframes including uplink subframes in the primary TDD configuration and the secondary TDD configuration. 






Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-21 of U.S. Patent No. 9203559,  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant applications pending claims disclose all the limitations of the patented claims 1-21 except the limitation reciting “…wherein the secondary TDD configuration defines a second subframe, relative to the first subframe, for transmitting a Hybrid Automatic Repeat Request (HARQ) acknowledgement/negative acknowledgement (ACK/NACK) for the data received on the secondary component carrier; determining that the HARQ ACK/NACK for the data received on the secondary component carrier is to be transmitted on the primary component carrier; and in response to the determining, transmitting, using the primary component carrier, the HARQ ACK/NACK for the data received on the second component carrier using a supplemental TDD configuration…” and the pending claims therefore are broader and are an obvious variation of the pending claims as both sets of clams deal with primary and secondary component and corresponding Primary TDD and Secondary TDD for HARQ transmission and reception.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims describe a wireless communication between the base station and a user equipment where the base station sends a primary TDD configuration on a first frequency band and a secondary TDD configuration on a secondary frequency band and the user equipment for data received on the secondary frequency band acknowledges on the first frequency band using a supplemental TDD configuration.
	The pending claims and the patented claims are also obvious variations of one another as the patented claims set is describing the process from the user equipment perspective receiving Primary and Secondary and Supplementary TDD configurations   and the pending claims describe the same process from the user equipment perspective in a limited way than the patented claims. 
	The rejection of pending claim 21 based on patented claims 1 and 3 is provided as an example in the table shown below to establish the double patenting rejection of pending claims 21-40.

Pending claim 21
Patented claims 1 and 3 of US PAT 9203559
21. A method of wireless communications between a wireless communications network and wireless user equipment, comprising:
transmitting, using a primary time division duplex (TDD) configuration, data on a primary component carrier in a first frequency band;
1. A method of wireless communications between a wireless communications network and wireless user equipment, comprising: receiving, using a primary time division duplex (TDD) configuration, data on a primary component carrier in a first frequency band;
transmitting, using a secondary TDD configuration, data on a secondary component carrier, in a secondary frequency band different from the first frequency band; and
receiving, using a secondary TDD configuration, data on a secondary component carrier, in a first subframe, in a secondary frequency band different from the first frequency band, wherein the secondary TDD configuration defines a second subframe, relative to the first subframe, for transmitting a Hybrid Automatic Repeat Request (HARQ) acknowledgement/negative acknowledgement (ACK/NACK) for the data received on the secondary component carrier;
receiving, using a supplemental TDD configuration, a Hybrid Automatic Repeat Request (HARQ) ACK/NACK for the data transmitted on the second component carrier,
and receiving, on the primary component carrier and using a supplemental TDD configuration, the HARQ ACK/NACK for the data transmitted on the second component carrier, wherein the HARQ ACK/NACK is received in a subframe different from the second subframe and
wherein the supplemental TDD configuration is determined by combining a plurality of uplink subframes to form a set of uplink subframes, the set of uplink subframes including uplink subframes in the primary TDD configuration and uplink subframes in the secondary TDD configuration.
determining that the HARQ ACK/NACK for the data received on the secondary component carrier is to be transmitted on the primary component carrier; and in response to the determining, transmitting, using the primary component carrier, the HARQ ACK/NACK for the data received on the second component carrier using a supplemental TDD configuration, wherein the HARQ ACK/NACK is transmitted in a subframe different from the second subframe and the supplemental TDD configuration comprises a supplemental downlink TDD configuration, the supplemental downlink TDD configuration specifying a set of downlink subframes including downlink subframes specified in the primary TDD configuration and the secondary TDD configuration.

3. The method of claim 1, further comprising transmitting a HARQ ACK/NACK for data received on the secondary component carrier, using a supplemental TDD configuration, wherein the supplemental TDD configuration specifies a set of uplink subframes including uplink subframes in the primary TDD configuration and the secondary TDD configuration. 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474